Title: Thomas Jefferson to Henry Skipwith, 17 April 1810
From: Jefferson, Thomas
To: Skipwith, Henry


          
            Dear Sir
             
                     Monticello 
                     Apr. 17. 10.
          
            
		  
		  Overhauling my seeds reminded me that I was to send you some Millet seed. it is now inclosed. put it into drills 3. or 4.f. apart so that you may conveniently plough it, and the stalks at 6.I. distance in the drill. it is planted immediately after cornplanting, say in May. it is to be used for the table as homony, boiled or fried, needs neither husking nor beating, & boils in about two hours. it is believed here it will yield 100. bushels to the acre. I shall have some acres of it this year. 
		   always affectionately yours.
          
            Th:
            Jefferson
         